Case 9:19-cv-81160-RS Document 89 Entered on FLSD Docket 01/25/2020 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-RS




  APPLE INC.,

                         Plaintiff,

        v.

  CORELLIUM, LLC,

                       Defendant.



                  PLAINTIFF APPLE INC.’S REPLY REGARDING ITS
                 MOTION TO COMPEL DEFENDANT CORELLIUM, LLC
             TO PROVIDE COMPLETE RESPONSES TO INTERROGATORIES
Case 9:19-cv-81160-RS Document 89 Entered on FLSD Docket 01/25/2020 Page 2 of 8



         Corellium does not dispute there is a broad swath of information Apple has requested that
 Corellium outright refuses to provide. And while Corellium amended its responses to Apple’s
 Interrogatories just last week (nearly four months after Apple first served the Requests), the
 problems with its responses remain and, in fact, worsened.1
         At the heart of Corellium’s response to both this Motion and the Motion addressing its
 responses to Apple’s Requests for Production is a fundamental (and seemingly deliberate)
 misunderstanding about what is at issue in this case. Corellium has built a product—the Corellium
 Apple Product—that is comprised of hardware and software, including unauthorized, lightly
 modified versions of Apple’s proprietary operating system (“iOS”), and related software and
 images (known as “graphical user interface elements,” or “GUI Elements”). Corellium admits its
 product modifies iOS so that it can be incorporated into the Corellium Apple Product. Corellium
 admits that the Corellium Apple Product displays Apple’s copyrighted GUI Elements. And
 Corellium admits it sells its derivative work for profit to third parties.
         Based on Corellium’s open and unabashed infringement, Apple has brought claims against
 Corellium for both direct and contributory infringement based on the Corellium Apple Product,
 which means that not only is the Corellium Apple Product directly at issue in this case but so too
 are the users of that product—that is, Corellium’s customers—and what they do with the product.
 Apple has also brought a claim under the Digital Millennium Copyright Act (“DMCA”), alleging
 that Corellium traffics a product that is specifically designed to, and does, circumvent Apple’s
 access and copy controls. ECF No. 56 ¶¶ 71–77. The Corellium Apple Product—what it does
 exactly, to whom it is sold, and what Corellium and its customers do with the product—is thus at
 the heart of this case.
         Corellium asks this Court to dramatically narrow Apple’s claims, permitting discovery only
 of “iOS,” while blocking discovery into “Corellium’s core product and business operations,”
 which—according to Corellium—“have no impact on Apple’s efforts to establish its claims.” ECF
 No. 76 (“Resp.”) at 3. This is wrong as a matter of fact: as explained above, the subject of this
 lawsuit is the operation of the Corellium Apple Product, including how it creates, saves, and
 displays iOS, implicating both software and hardware. See ECF No. 56 ¶¶ 45–77; Apple Inc. v.


 1
   Corellium has incorporated by reference arguments advanced in its response to Apple’s Motion
 to Compel Defendant Corellium, LLC to Produce Responsive Documents and Provide Complete
 Discovery Responses. ECF No. 77 at 2. Apple does the same.


                                                    1
Case 9:19-cv-81160-RS Document 89 Entered on FLSD Docket 01/25/2020 Page 3 of 8



 Psystar Corp., 658 F.3d 1150, 1153 (9th Cir. 2011) (addressing the defendant’s hardware and the
 infringed Apple operating system). And it is wrong as a matter of law: Corellium cannot
 artificially limit its responses to what it wants to address; what matters is what the pleadings in this
 case put at issue.
         Corellium’s business operations are not only relevant to Apple’s infringement, contributory
 infringement, and DMCA claims; they are also relevant to Corellium’s fair use defense, which
 Corellium itself chose to put at issue. See, e.g., Barcroft Media, Ltd. v. Coed Media Grp., LLC,
 297 F. Supp. 3d 339, 353 (S.D.N.Y. 2017) (rejecting fair use defense given, inter alia, the
 defendant’s “business model”). In addition, Corellium’s business operations, including the reasons
 why its principals have done what they have done, and how much Corellium has made and
 continues to make, are relevant to Apple’s claim for damages, which encompass “actual damages
 and any additional profits of the infringer,” or alternatively for statutory damages. 17 U.S.C.
 § 504(a)–(c). Corellium’s business operations, including how much money it is earning, goes
 directly to the issue of profits. And the factors to be considered in determining the amount of
 statutory damages include “the infringer’s state of mind,” “the expenses saved, and profits earned,
 by the infringer,” and “the deterrent effect on the infringer and third parties.” Bryant v. Media
 Right Prods., Inc., 603 F.3d 135, 144 (2d Cir. 2010); accord Walt Disney Co. v. Video 47, Inc.,
 972 F. Supp. 595, 603 (S.D. Fla. 1996). Corellium’s business model, and the actions of its
 principals, go directly to Corellium’s “state of mind,” its expenses saved, its profits earned, and
 the need for deterrence, in addition to its fair use defense.
         Interrogatory No. 7. This interrogatory asks Corellium to identify software flaws in iOS
 about which Corellium or its employees are aware, or have ever been aware, and whether
 Corellium has reported any such bugs, exploits, vulnerabilities, or flaws to Apple. As an initial
 matter, Corellium has waived its objection based on overbreadth with respect to time and scope,
 since it does not advance those objections in its response to Apple’s motion to compel. See
 Zamperla, Inc. v. I.E. Park SrL, No. 6:13-cv-1807, 2014 WL 12614505, at *2 (M.D. Fla. Nov. 3,
 2014) (“Objections asserted that are not addressed in a response to a motion to compel are deemed
 to have been abandoned.”). With respect to the objections Corellium does continue to advance,
 Corellium first complains that, because Apple would have to pay for certain software flaws
 Corellium knows about if submitted through Apple’s Security Bounty Program, it should not have
 to provide such information during discovery, even under an Attorneys’ Eyes Only designation


                                                    2
Case 9:19-cv-81160-RS Document 89 Entered on FLSD Docket 01/25/2020 Page 4 of 8



 under the Protective Order the parties agreed upon. As explained above, however, Corellium’s
 fair use and its statutory DMCA defenses are based in substantial part on Corellium’s claim that
 its customers use its program for good-faith security research. See, e.g., ECF No. 64 at 26–28.
 Apple is entitled to—and must—test that contention. The very premise of Corellium’s fair use
 defense is that its infringement is excusable because its product facilitates good-faith security
 research. Id. at 6–7. Apple vigorously disputes that contention, and evidence showing that
 Corellium capitalizes on the bugs it finds—for profit—rather than turning them over so they can
 be addressed, directly undercuts its claim that it is nothing more than a good-faith actor. Corellium
 does not cite a single case for the proposition that a party can refuse to disclose information of
 critical importance to the parties’ claims and defenses merely because that information has
 monetary value. And that is because there is no such rule. Rather, concerns about disclosure of
 sensitive information are properly addressed by a protective order, such as the one that governs
 this case (ECF No. 50). OKO Int’l Co. v. Haurex Italy, S.r.l, No. 12-60405-CIV, 2012 WL
 12899041, at *1 (S.D. Fla. Dec. 11, 2012).
        Corellium next asserts, wrongly, that this interrogatory requests information about
 individuals, including Corellium founder Chris Wade, in their individual capacities. Not so. The
 interrogatory specifically asks about Corellium and “its employees,” and Corellium recognized as
 much because nowhere in its amended responses does it raise its newfound “individual capacity”
 objection. This objection is thus both inapposite and waived. See Sream, Inc. v. Hassan Hakim &
 Sarwar, Inc., No. 16-CV-81600, 2017 WL 878704, at *2 (S.D. Fla. Mar. 6, 2017).
        Finally, Corellium states that this information is not relevant to identifying its profits due
 to infringement because it has already provided information about Corellium’s “revenue, costs of
 goods sold, R&D costs and net income to Apple.” Resp. at 4–5. But as Corellium itself argues
 just a few paragraphs earlier, and as Corellium’s founder has touted to anyone who will listen,
 bugs can be sold for profit—potentially to nefarious actors. Thus, any unreported bugs Corellium
 has obtained through use of its infringing product and then sold are directly relevant to Apple’s
 claim for damages. See 17 U.S.C. § 504(b).
        Interrogatory No. 8. Corellium’s decisions regarding pricing and the circumstances
 surrounding its customers’ purchases are directly relevant to, inter alia, Apple’s claim for
 contributory infringement and actual and statutory damages, as well as Corellium’s fair use
 defense. Whether Corellium “stood to profit, intended to profit, and did profit substantially” from


                                                  3
Case 9:19-cv-81160-RS Document 89 Entered on FLSD Docket 01/25/2020 Page 5 of 8



 its infringement of Apple’s copyrighted works is directly relevant to a fair-use analysis. Roberts
 v. Gordy, No. 13-24700-CIV, 2015 WL 11202356, at *12 (S.D. Fla. Sept. 17, 2015).
        Corellium does not even argue otherwise. Instead, it asserts that this interrogatory is
 overbroad and burdensome. Both contentions lack merit. As to breadth, the Request is limited by
 the instruction that “the time period for the request shall be from the formation of Corellium to the
 present and continuing into the future,” just over two years. ECF No. 70-1 at 7 (Apple’s First Set
 of Interrogs.). As for burden, it was Corellium’s burden to “show specifically how the requested
 discovery is burdensome, overbroad, or oppressive by submitting detailed affidavits or other
 evidence establishing the undue burden.” Zamperla, 2014 WL 12614505, at *2 (internal quotation
 omitted). Corellium submitted no evidence at all, instead choosing to rest solely on the arguments
 in its brief. See Resp. at 5 (claiming the interrogatory “places a tremendous burden on Corellium”).
 Such arguments “are not evidence.”         Abromats v. Abromats, No. 16-CV-60653, 2016 WL
 4366480, at *5 (S.D. Fla. Aug. 16, 2016) (citation omitted). Corellium’s failure to offer any actual
 evidence of the purported burden of this interrogatory is fatal to its objection.
        Interrogatory No. 14.       This interrogatory asks Corellium to “[i]dentify all actions
 Corellium has taken with regard to or in response to Apple’s copyrights or in the anticipation of
 any copyright litigation with Apple, including, but not limited to, any steps taken by Corellium to
 inform its customers about Apple’s copyrights or to obscure information about Apple’s copyrights
 from Corellium’s users or customers.” In its amended responses to Apple’s interrogatories,
 Corellium has asserted a new objection to interrogatory number 14, refusing to respond because,
 according to Corellium, “any actions taken by Corellium in responses [sic] thereto stemmed from
 communications with counsel and/or in direct connection with this instant litigation and thus, are
 protected by” the “work-product doctrine” and “attorney-client privilege.” ECF No. 76-1 at 35.
        Corellium’s wildly broad conception of privilege is patently frivolous. The protection of
 attorney-client privilege “applies only if the primary or predominant purpose of the attorney-client
 consultations is to seek legal advice or assistance.” In re Denture Cream Prods. Liab. Litig., No.
 09-2051, 2012 WL 5057844, at *6 (S.D. Fla. Oct. 18, 2012). And the “work product doctrine
 protects documents prepared in anticipation of litigation or for trial from discovery.” Id. at *7.
 Apple is not asking for and does not expect information about Corellium’s communications with
 counsel for the purpose of seeking legal advice or assistance, nor is it seeking documents prepared
 in anticipation of litigation for trial. Apple is asking for Corellium’s actions that are not protected


                                                   4
Case 9:19-cv-81160-RS Document 89 Entered on FLSD Docket 01/25/2020 Page 6 of 8



 by any privilege, including but not limited to interactions with its customers regarding Apple’s
 copyrights and efforts to obscure information from its customers about Apple’s copyrights. Apple
 is also seeking any non-privileged information reflecting Corellium’s knowledge that its creation
 and marketing of the Corellium Apple Product was a legally perilous decision—something Chris
 Wade previously publicly recognized with respect to a precursor of the Corellium Apple Product.2
 Corellium cannot claim work-product protection for information that reflects its awareness that it
 could be subject to litigation simply because it now has been sued when such information does not
 involve the request for legal advice or action taken at the direction of legal counsel to aid in
 anticipated or pending litigation. In re Denture Cream, 2012 WL 5057844, at *13. Nor can
 communications to customers or other third parties possibly be considered privileged.
         Interrogatory Nos. 15–17. Finally, Corellium refuses to respond to interrogatories 15
 through 17, which request information about entities Corellium has refused to sell, license, or give
 access to the Corellium Apple Product; foreign persons and entities that have shown interest in the
 Corellium Apple Product; and all persons who have offered to purchase or acquire part or all of
 Corellium’s business. Here, too, Corellium offers a familiar refrain for why its objections should
 be upheld. And here, too, its arguments are just as meritless.
        First, Corellium argues that this information should be protected from disclosure because
 it is “proprietary, confidential, and trade secret information.” Resp. at 6. As explained in Apple’s
 response regarding its motion addressing its requests for production, Corellium has not carried its
 burden to establish that withholding such information is proper. Second, Corellium argues that the
 requests are “overbroad in both time and scope” and would “constitute a tremendous burden on
 Corellium.” Yet again, Corellium has failed to offer any evidence to substantiate its say so, and
 thus its objection should be rejected.3 Third, Corellium argues that the information Apple is
 requesting “has nothing to do with copyright infringement.” But whether and the extent to which
 Corellium is limiting use of its product to only good-faith actors is directly relevant to Corellium’s
 fair use defense. Evidence that Corellium has never refused a license to anyone, for example, will
 directly undercut Corellium’s claim of fair use.

 2
   Gian, Hacker virtualizes iPhone 6, changes iOS Hacking Forever, Yalu Jailbreak (Aug. 31,
 2017), https://yalujailbreak.net/iphone-virtualization/ (slide by Chris Wade titled “History of iOS
 Virtualization/Emulation,” noting “Kickstarter shutdown due to Apple lawsuit concerns”).
 3
   Corellium also ignores again that this Interrogatory is likewise limited in time to when Corellium
 has existed, which necessarily limits the interrogatory to just over two years’ worth of time.


                                                    5
Case 9:19-cv-81160-RS Document 89 Entered on FLSD Docket 01/25/2020 Page 7 of 8



  Dated: January 24, 2020                         Respectfully Submitted,


                                                  s/ Martin B. Goldberg
  Kathryn Ruemmler*
  kathryn.ruemmler@lw.com                         Martin B. Goldberg
  Sarang Vijay Damle*                             Florida Bar No. 0827029
  sy.damle@lw.com                                 mgoldberg@lashgoldberg.com
  Elana Nightingale Dawson*                       rdiaz@lashgoldberg.com
  elana.nightingaledawson@lw.com                  Emily L. Pincow
  LATHAM & WATKINS LLP                            Florida Bar No. 1010370
  555 Eleventh Street NW, Suite 1000              epincow@lashgoldberg.com
  Washington, DC 20004                            LASH & GOLDBERG LLP
  (202) 637-2200 / (202) 637-2201 Fax             100 Southeast Second Street
                                                  Miami, FL 33131
  Andrew M. Gass*                                 (305) 347-4040 / (305) 347-4050 Fax
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111
  (415) 391-0600 / (415) 395-8095 Fax

  Jessica Stebbins Bina*
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067
  (424) 653-5500 / (424) 653-5501 Fax

  *Admitted pro hac vice


                                Attorneys for Plaintiff APPLE INC.




                                              6
Case 9:19-cv-81160-RS Document 89 Entered on FLSD Docket 01/25/2020 Page 8 of 8



                                CERTIFICATE OF SERVICE

        I, Emily L. Pincow, do hereby certify that on January 24, 2020, I caused a copy of the

 foregoing Plaintiff Apple Inc.’s Reply Regarding Its Motion To Compel Defendant Corellium,

 LLC to Provide Complete Responses to Interrogatories to be served via email upon:

 Brett Govett
 Robert Greeson
 Jackie Baker
 NORTON FULBRIGHT US LLP
 2200 Ross Ave., Suite 3600
 Dallas, Texas 75201
 brett.govett@nortonrosefulbright.com
 robert.greeson@nortonrosefulbright.com
 jackie.baker@nortonrosefulbright.com

 Jonathan Vine
 Justin Levine
 Lizza Constantine
 COLE, SCOTT & KISSANE, P.A.
 Esperante Building
 222 Lakeview Avenue, Suite 120
 West Palm Beach, Florida 33401
 jonathan.vine@csklegal.com
 justin.levine@csklegal.com
 lizza.constantine@csklegal.com




                                                     s/ Emily L. Pincow
                                                     Emily Pincow




                                                7
